UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 15-6380


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TED EVAN DOUGHTY,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Margaret B. Seymour, Senior District Judge. (0:04-cr-01033-MBS-2; 0:12-cv-
00689-MBS)


Submitted: April 28, 2017                                         Decided: May 11, 2017


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior District Judge.


Dismissed by unpublished per curiam opinion.


Ted Evan Doughty, Appellant Pro Se. Robert Frank Daley, Jr., Jimmie Ewing, Assistant
United States Attorneys, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ted Evan Doughty seeks to appeal the district court’s order denying relief on his 28

U.S.C. § 2255 (2012) motion. The order is not appealable unless a circuit justice or judge

issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B) (2012). A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the merits,

a prisoner satisfies this standard by demonstrating that reasonable jurists would find that

the district court’s assessment of the constitutional claims is debatable or wrong. Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38

(2003). When the district court denies relief on procedural grounds, the prisoner must

demonstrate both that the dispositive procedural ruling is debatable, and that the motion

states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Doughty has not

made the requisite showing. Accordingly, we deny a certificate of appealability, deny

Doughty’s motion for appointment of counsel, and dismiss the appeal. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                DISMISSED




                                             2